DETAILED ACTION
This Office Action is in response to the application filed on December 24, 2020. Claims 6-15 and 21-26 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 6 and 11 and the cancellation of claims 1-5 and 16-20 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received December 24, 2020 have been fully considered. 
With regard to 35 U.S.C. § 102, Applicant argues that Lim fails to teach de-blocking filters that perform multiplication with each asymmetric coefficient as a multiplier. This language corresponds to the newly amended language of claims 6 and 11.
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 6 and 11  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 26 of copending Application No. 16/591,902 (the ‘902 application) in view of U.S. Patent Publication No. 2014/0133564 (“Lim”). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claims 7 and 13 of the ‘902 application in view of Lim and claims 6 and 11 of the instant invention cover substantially the same subject matter.
The table below shows claim 6, a sample of how each of these claims is rendered unpatentable by claims such as claim 24 of the ‘902 application:
Instant Application 16/590,773
Co-Pending Application 16/591,902
6. (Original) A decoder comprising: 
7. (Original) A decoder comprising:
6. Limitation 1: processing circuitry; and
7. Limitation 1: processing circuitry; and
6. Limitation 2: a memory coupled to the processing circuitry,
7. Limitation 2: a memory coupled to the processing circuitry,
6. Limitation 3: wherein the processing circuitry is configured to:
7. Limitation 3: wherein, …, the processing circuitry is configured to:
6. Limitation 4: select a first filter for a first block based at least on a block size of the first block, the first filter including a set of first filter coefficients;
7. Limitation 4: … performing multiplication for the first block using each of first [] filter coefficients as a multiplier…

One of ordinary skill in the art at the time of filing would have understood that in order for values of pixels in a first block to be multiplied by a first set of filter coefficients, a first filter with such filter coefficients must have necessarily been selected.
6. Limitation 5: select a second filter for a second block based at least on a block size of the second block, the second filter including a set of second filter coefficients;
7. Limitation 4: … performing multiplication for the second block using each of second [] filter coefficients as a multiplier…

One of ordinary skill in the art at the time of filing would have understood that in order for values of pixels in a second block to be multiplied by a second set of filter coefficients, a second filter with such filter coefficients must have necessarily been selected.
6. Limitation 6: change values of pixels in the first block and the second block, by performing multiplication with each coefficient in the first set of filter coefficients as a multiplier, and by performing multiplication with each coefficient in the second set of filter coefficients as a multiplier, the pixels in the first block and the second block being arranged along a straight line across the boundary,
7. Limitation 4: change values of [] pixels in a first block and a second block to filter a boundary between the first block and the second block, by performing multiplication for the first block using each of the first set of [] filter coefficients as a multiplier, and by performing multiplication for the second block using each of second [] filter coefficients as a multiplier, 
6. Limitation 7: wherein the first set of filter coefficients applied in the first block and in the second set of filter coefficients applied in the second block are selected to be asymmetrical with respect to the boundary based on the block sizes of the first block and the second block.
7. Limitation 5: wherein the first set of [] filter coefficients and the second set of [] filter coefficients are selected to be asymmetrical with respect to the boundary.

24. Limitation 1: wherein the… filter coefficients are selected to be asymmetrical with respect to the boundary based on block sizes of the first block and the second block.


With respect to claim 6, the claims of the ‘902 application do not explicitly recite that the pixels of the first and second blocks are arranged in a straight line across the boundary
However, Lim teaches that it was known to perform this type of method to pixels arranged in blocks across a straight line boundary (see Figs. 2-6).
One of ordinary skill in the art at the time of filing would have been familiar with the selection of filter coefficients for filtering a video block and the filtering of such coefficients across a boundary and would have understood, as evidenced by Lim, that set of blocks that may be filtered across a boundary are those across a straight line boundary (see Lim Figs. 2-6). Accordingly, to such a person to such a person, modifying the claims of the ‘902 application to use such a method to select and change filter coefficients for pixels arranged in blocks across a straight line boundary would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results.  
Thereby, claim 6 is not patentably distinct from claim 24 of the ‘902 application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15, 21, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0133564 (“Lim”) in view of U.S. Patent Publication No. 2013/0251051 (“Ikai”).
With respect to claim 6, Lim discloses the invention substantially as claimed. Specifically, Lim discloses: 
A decoder (see Fig. 7, item 700) comprising: 
processing circuitry (see ¶¶19, 102, describing that the decoder may be embodied by a processor or microprocessor, i.e., processing circuitry); and
a memory coupled to the processing circuitry (see citations with respect to element above, describing that the functions described may be implemented in a computer program stored in computer readable media, i.e., memory),
wherein the processing circuitry is configured to:
select a first filter for a first block based at least on a block size of the first block, the first filter including a first set of filter coefficients (see Figs. 4, 8, ¶¶43, 50, 78, 80, 82-83, showing and describing that filters (including sets of filter coefficients) may be applied in a block (e.g., block Q) based on the size of the respective block (e.g., block Q), i.e., select a first filter for a first block based at least on a block size of the first block, the first filter including a first set of filter coefficients);
select a second filter for a second block based at least on a block size of the second block, the second filter including a second set of filter coefficients (see citations and arguments with respect to element above, describing that filters (including sets of filter coefficients) may also be applied in a neighboring block (e.g., block P, based on the size of block P, i.e., select a second filter for a second block based at least on a block size of the second block, the first filter including a first set of filter coefficients); and 
change values of pixels in the first block and the second block to filter a boundary between the first block and the second block, …, the pixels in the first block and the second block being arranged along a straight line across the boundary (see Abstract, Figs. 2-6 and 8, ¶¶41-42, 50, 73, describing that the deblocking filter for filtering pixels of neighboring blocks arranged on a straight line across a boundary, e.g., P and Q, are used to filter the boundary between the blocks to transform the boundary by changing the pixels in each block by using filter coefficients for that block, i.e., change values of the pixels in the first block and the second block to filter a boundary between the first and second block, the pixels in the first and the second blocks being arranged along a straight line across the boundary),
wherein the first set of filter coefficients applied in the first block and the second set of filter coefficients applied in the second block are selected to be asymmetrical with respect to the boundary based on the block sizes of the first block and the second block (see Figs. 4 and 8, showing that the sets of filter coefficients applied to blocks P and Q are asymmetrical with respect to the boundary; see also the citations and arguments with respect to the filter selection elements above detailing that the filter coefficients/filters are based on the block sizes of the first and second blocks).
Lim’s filter coefficients change pixel values to filter the boundary between blocks by the use of offsets rather than weights/multipliers. Thus, Lim does not explicitly disclose that the changing of pixel values to filter the boundary between blocks is accomplished by performing multiplication with each coefficient in the first set of filter coefficients as a multiplier, and by performing multiplication with each coefficient in the second set of filter coefficients as a multiplier.
However, in the same field of endeavor, Ikai discloses that it was known to use weights/multipliers to filter and thereby change pixel values: 
change values of pixels …, by performing multiplication with each coefficient in the first set of filter coefficients as a multiplier, and by performing multiplication with each coefficient in the second set of filter coefficients as a multiplier (see Fig. 1, ¶¶91, 160, 297, 327, describing that it was known for filter coefficients for changing pixels to include both a filter coefficient to be multiplied on a pixel value of an image and an offset to reduce error between the image after filtering and the original image).
At the time of filing, one of ordinary skill would have been familiar with the changing of pixel values by filtering those values in order to reduce error and have understood that, as evidenced by Ikai, one alternative to doing so by offset only for each block would be to use both a filter coefficient multiplier and an offset for each block in order to reduce error in the reconstructed image. Accordingly, to one of ordinary skill in the art at the time of filing using a multiplier and offset to filter the pixel values of each block in Lim in place of Lim’s offset would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a multiplier coefficient and offset as filter parameters for changing the pixel values of each block and reducing error at the boundaries in the pixel filtering of Lim as taught by Ikai.
 With respect to claim 7, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Ikai discloses each and every element of independent claim 6. Lim/Ikai additionally discloses: 
wherein the first filter is longer than the second filter when the first block is larger than the second block (see Lim Fig. 8, showing that where the first block, e.g., Q, is larger, it has a longer filter q0-q5, than the smaller second block, e.g., P, with filters p0-p3). 
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 7.
With respect to claim 8, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Ikai discloses each and every element of independent claim 6. Lim/Ikai additionally discloses:
wherein at least one filter coefficient of the first set of filter coefficients for the pixels located at respective positions in the first block is different from a filter coefficient for the pixel located at a corresponding position in the second block with respect to the boundary (see Lim Fig. 8, showing that at least one filter coefficient of the first set of filter coefficients for the pixels located at respective positions in the first block (e.g., q1) is different from a filter coefficient for the pixel located at a corresponding position in the second block with respect to the boundary (no corresponding filter coefficient)). 
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 8.
With respect to claim 9, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Ikai discloses each and every element of independent claim 6. Lim/Ikai additionally discloses:
wherein the pixels in the first block include a first pixel located at a first position, and the pixels in the second block include a second pixel located at a second position corresponding to the first position with respect to the boundary,
the first set of filter coefficients includes a first filter coefficient corresponding to the first pixel, and the second set of filter coefficients includes a second filter coefficient corresponding to the second pixel, and
wherein the first filter coefficient is different from the second filter coefficient (see Lim Fig. 4, ¶47, showing and describing that, e.g., pixels q1 from block Q and p1 from block P, may have coefficients corresponding to their respective pixels that are at corresponding positions relative to the boundary but where the filter coefficients associated with those pixels are different – p1 has a filter coefficient such that it is not changed after filtering (as indicated by the dotted line in comparison to the solid line), and q1 has a filter coefficient of delta/2 such that it is changed after filtering (as indicated by the dotted line in comparison to the solid line)). 
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 9.
With respect to claim 10, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Ikai discloses each and every element of dependent claim 9. Lim/Ikai additionally discloses:
wherein the pixels in the first block include a first additional pixel located at a first additional position and the pixels in the second block include a second additional pixel located at a second additional position which corresponds to the first additional position with respect to the boundary,
the first set of filter coefficients includes a first additional filter coefficient corresponding to the first additional pixel, and the second set of filter coefficients includes a second additional filter coefficient corresponding to the second additional pixel, and
wherein the first additional filter coefficient is same as the second additional filter coefficient (see Lim Fig. 4, ¶47, showing and describing that, e.g., pixels q0 from block Q and p0 from block P, may have coefficients corresponding to their respective pixels that are at corresponding positions relative to the boundary and that the filter coefficients associated with those pixels are the same – namely delta).
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 10.
With respect to claim 11, claim 11 recites the elements of claim 6 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 6 also apply to claim 11.
With respect to claim 12, claim 12 recites the elements of claim 7 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 7 also apply to claim 12.
With respect to claim 13, claim 13 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 8 also apply to claim 13.
With respect to claim 14, claim 14 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 9 also apply to claim 14.
With respect to claim 15, claim 15 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 10 also apply to claim 15.
With respect to claim 21, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Ikai discloses each and every element of independent claim 6. Lim/Ikai additionally discloses:
the first filter and the second filter include a first set of offsets and a second set of offsets, respectively, and 
the processing circuitry is configured to change the values of pixels by using the first set of offsets and the second set of offsets (see citations and arguments with respect to claim 6 above describing the changing of pixel values using both multipliers and offsets for each pixel box and the boundary between).
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 25.
With respect to claim 23, claim 23 recites the elements of claim 21 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 1 also apply to claim 16.
With respect to claim 25, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Ikai discloses each and every element of independent claim 6. Lim/Ikai additionally discloses:
A decoder (see citations and arguments with respect to corresponding element of claim 6 above) comprising:
processing circuitry (see citations and arguments with respect to corresponding element of claim 6 above); and
a memory coupled to the processing circuitry (see citations and arguments with respect to corresponding element of claim 6 above);
wherein the processing circuitry is configured to:
select filter coefficients based on block sizes of a first block and a second block in an image, the filter coefficients including a first set of filter coefficients for the first block and a second set of filter coefficients for the second block (see citations and arguments with respect to corresponding element of claim 6 above); and 
change values of pixels in the first block and the second block, by performing multiplication with each coefficient in the first set of filter coefficients as a multiplier, and by performing multiplication with each coefficient in the second set of filter coefficients as a multiplier, the pixels in the first block and the second block being arranged along a straight line across a boundary between the first block and the second block (see citations and arguments with respect to corresponding element of claim 6 above),
wherein the first set of filter coefficients applied in the first block and the second set of filter coefficients applied in the second block are selected to be asymmetrical with respect to the boundary based on the block sizes of the first block and the second block (see citations and arguments with respect to corresponding element of claim 6 above).
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 25.
With respect to claim 26, claim 26 recites the elements of claim 25 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 25 also apply to claim 26.
Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose the changing of pixel values in first and second blocks across a boundary by performing multiplication with each coefficient in first and second sets of filter coefficients (respectively) and by first and second offsets (respectively), where the first and second filter coefficients are selected to be asymmetrical with respect to the boundary, but the first and second sets of offsets are symmetric with respect to the boundary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDSAY J UHL/               Examiner, Art Unit 2481